Citation Nr: 0000047	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease with 
hypertension.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
October 1959.  This appeal arises from an August 1995 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which, in pertinent part, denied service 
connection for heart disease with hypertension and a chronic 
disability accounting for left leg pain.

On September 8, 1997, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This matter was Remanded by the Board in January 1998 for the 
purpose of obtaining additional factual evidence and to 
afford due process to the veteran, and it has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed as having 
unstable angina, minimal coronary artery disease, 
hypertension, gout, and tennis synovitis of the left knee.

2.  There is no competent medical evidence linking the 
veteran's current heart condition, hypertension, or left leg 
disorder with his active military service.

3.  The claim for service connection for heart disease with 
hypertension is not plausible.

4.  The claim for service connection for a left leg disorder 
is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease with hypertension is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
leg disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1994, the veteran filed a claim for service 
connection for hypertension, heart disease, and left leg 
pain.  He made no reference to post-service treatment of 
these conditions.

Medical records from Moore Regional Hospital and R.G. 
Townsend, M.D., dated from October 1993 to January 1995 were 
associated with the claims folder.  In October 1993, the 
veteran was admitted to Moore Regional Hospital for 
complaints of a retrosternal pressure sensation with 
radiation of the pressure into both arms.  He said he was 
also experiencing a shortness of breath and nausea.  He 
reported undergoing a cardiac catheterization in 1980 due to 
chest pains.  He recalled that the cardiac catheterization 
showed trivial coronary artery disease.  The veteran was also 
noted have a past medical history of hypertension and gout.  
Several tests and examinations were conducted.  The discharge 
diagnoses were, in pertinent part, atypical chest pain, 
minimal coronary artery disease, and hypertension.  
Subsequent treatment records from Dr. Townsend revealed that 
the veteran continued to complain of atypical chest pain and 
receive evaluations for the same.

The veteran was seen by Dr. Townsend in January 1995 for 
complaints of left knee pain.  He said he was barely able to 
walk.  He believed he had gout.  There was no effusion or 
heat.  All ligaments were intact.  The patella tendon was 
exquisitely tender.  The assessment was probable tennis 
synovitis, possible gout.  There were no findings pertaining 
to the veteran's military service.

In January 1995, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were not 
on file.  It was noted that the veteran may have had "[f]ire 
related service."  As such, the RO was asked to have the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.

A completed NA Form 13055 was received in May 1995.  
Significantly, the veteran reported that he was treated for 
leg pain in the winter of 1958 and a knee injury in either 
1958 or 1959.  He said he was assigned to the 10th Field 
Artillery, 3rd Division and stationed in Bamburg, Germany.  
He also indicated that he received post-service treatment 
through the West Haven VA Hospital (VAH).  In this regard, he 
stated he was treated for hypertension in the spring of 1965 
and an enlarged heart in 1969 or 1970.

In June 1995, the NPRC reported that there were no service 
medical records or Surgeon General's Office (SGO) reports on 
file for the veteran.  The NPRC stated that it needed more 
details pertaining to the veteran's alleged inservice knee 
injury such as the month or season and year of treatment.  
The NPRC also indicated that it had searched the Morning 
Reports of the 10th Artillery, 3rd Infantry Division, 
C Battery from September 1, 1958 through April 1, 1959.  The 
veteran was noted to be assigned to that unit at that time.  
However, the NPRC stated there were no references to any 
illness, injury, treatment, or hospitalization for the 
veteran.  The NPRC said morning reports from the 
aforementioned unit dated between May 1, 1959 and September 
1, 1959 contained no findings of the veteran's allegations.  
With regard to his alleged post-service treatment for 
hypertension and an enlarged heart, the NPRC noted that it 
did not store records for treatment received after a veteran 
was discharged from service.


The veteran was afforded a VA general medical examination in 
August 1995.  He stated he was diagnosed as having 
hypertension in the early 1960s and had been on medication 
since that time.  He said he was also diagnosed as having 
unstable angina in 1985.  He indicated that he continued to 
experience occasional chest pain.  There was cardiac dullness 
half an inch to the left of the midclavicular line with point 
of maximal impulse at that point.  Cardiac size and sounds 
were otherwise within normal limits.  There was no evidence 
of peripheral vascular disease.  The diagnosis was 
hypertensive cardiovascular disease controlled with 
medication.

With regard to his musculo-skeletal system, the veteran 
reported that had had gout in his left knee and ankle since 
1988.  He said his last flare up of pain had been in  the 
spring.  He stated he had been asymptomatic since that time.  
His left knee was within normal limits with no swelling, 
tenderness, loss of range of motion, deformity, or 
dysfunction.  An examination of the left ankle revealed mild 
generalized swelling with tenderness over the medial aspect 
with mild loss of motion.  The diagnosis was history of gouty 
arthritis.

Service connection for heart disease with hypertension and a 
chronic disability to account for left leg pain was denied in 
an August 1995 rating action.  The RO determined there was no 
evidence to show that any of those conditions were incurred 
in or caused by the veteran's military service.  The RO 
indicated that the veteran's service medical records were 
presumed to have been destroyed in a fire at the NPRC.  In 
that regard, the RO stated a careful search for the veteran's 
service medical records and reports from the SGO had been 
conducted, but that those searches proved to be fruitless.

In September 1997, the veteran was afforded a personal 
hearing before the undersigned at the RO.  He maintained his 
hypertension was initially discovered inservice, and that he 
was placed on a special diet for the same.  He denied 
receiving treatment for heart problems inservice.  The 
veteran testified that he sought treatment for heart problems 
in the early 1960s through the New Haven VA Medical Center 
(VAMC).  He stated he was diagnosed as having an enlarged 
heart at that time.  Although it was not diagnosed in 
service, he asserted that his current heart problems were 
etiologically related to his inservice hypertension.  The 
veteran testified, however, that no doctor had ever told him 
that his heart problems or hypertension were related to his 
military service.

With regard to his left leg disorder, the veteran testified 
that he suffered from chronic pain that radiated from his 
knee down to his foot.  He said the pain sometimes prevented 
him from walking.  He asserted that he had been experiencing 
left leg pain since his military service.  The veteran stated 
that he was told that this pain was the result of one of his 
legs being shorter than the other.  Marching was noted to 
have exacerbated the pain.  He indicated he was given a 
special shoes to help eliminate the pain.  He testified that 
he was diagnosed as having gout in his left leg many years 
post-service.

The matter was Remanded by the Board in January 1998 for the 
purpose of affording the veteran due process of law and to 
obtain additional factual and medical evidence.  Noting that 
the veteran's service medical records were unavailable 
through no fault of the veteran, the Board stated that there 
was a heightened duty to assist the veteran in the 
development of his claim.  In this regard, the Board 
determined that the veteran had not been properly apprised of 
his right to support his claim for service connection by 
submitting evidence from alternate sources.  See VA 
Adjudication Manual, Manual M21-1, Part III, Paragraphs 
4.25(c) and 4.29(b) (October 6, 1993).  In addition to asking 
for evidence from "alternate" sources, the Board requested 
the RO to contact the veteran and ask him to provide specific 
information pertaining to any inservice hospitalization or 
treatment.  If such information was received, the RO was 
asked to search for those records through the NPRC or any 
other relevant source,

In a letter dated in February 1998, the RO asked the veteran 
to complete another NA Form 13055.  He was told to provide 
specific information on the instances under which he had been 
hospitalized in service.  He was instructed to provide as 
many details as he could remember.  The RO also informed the 
veteran that he could submit alternative evidence to support 
his claims for service connection.  He was told that this 
evidence could include, but was not limited to, statements 
from medical personnel, "buddy" statements, employment 
physical examinations, and medical evidence showing treatment 
shortly after discharge.  To date, there is no indication 
that the veteran responded to this inquiry.

In March 1999, the West Haven VAMC reported that there were 
no records pertaining to the veteran in its system.  The RO 
was told that a search would be conducted to ascertain 
whether there were records that had been retired.  No records 
were thereafter forwarded to the RO.

Service connection for heart disease with hypertension and a 
chronic disability to account for left leg pain was denied in 
July 1999.  The RO found the veteran had failed to present 
medical evidence that related his heart disease, 
hypertension, or chronic left leg condition to his military 
service.  The RO also noted that the veteran had not 
responded to its requests for additional information 
regarding his alleged inservice treatment for hypertension 
and a left leg disorder.  A supplemental statement of the 
case was mailed to the veteran in July 1999.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during peacetime service after December 31, 1946, and 
cardiovascular disease including hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the NPRC.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (1999).  Where 
service medical records are unavailable, the heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not 
provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
In that respect, the Board and the RO have made repeated 
attempts to locate the veteran's service medical records, but 
with negative results.  Searches through morning and SGO 
reports also proved to be unsuccessful.  Further, the veteran 
was afforded the opportunity to provide lay or medical 
evidence which might support his claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's current cardiovascular disease or 
chronic left leg disorder and military service.  The veteran 
has not offered any medical opinion that attributes his 
diagnosed minimal coronary artery disease, hypertension, 
gout, and/or tennis synovitis of the left knee to his 
military service.  The veteran's opinion that there is an 
etiological relationship between his military service and his 
current diagnosis of these conditions does not meet this 
standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu.  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.

The Board recognizes that, for the limited purpose of 
determining whether a claim is well grounded, it must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  The veteran is therefore 
competent to testify about receiving treatment for left leg 
injury during service.  However, the veteran has failed to 
submit any credible medical or lay evidence to support this 
assertion.  He was even given the opportunity to submit 
"alternate" evidence to support his claim.  No such 
evidence has been received.  Moreover, the first medical 
evidence documenting the presence of a disability of the left 
leg after service is not until January 1995, over 30 years 
after his discharge.  In other words, the presence of chronic 
disability of the left leg during active service is not 
shown.  There is also no evidence that the veteran suffered 
from a chronic heart disability, to include hypertension, in 
service.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
coronary artery disease, hypertension, gout, or tennis 
synovitis, medical evidence is required to demonstrate a 
relationship between those disorders and any symptoms 
experienced post-service.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Layno v. Brown, 
6 Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.  
Based on the above, the Board concludes that the veteran has 
not submitted well-grounded claims, and his claims for 
service connection for heart disease with hypertension and a 
left leg disorder must be denied.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to diagnosis or etiology, as noted 
earlier.


ORDER

Entitlement to service connection for heart disease with 
hypertension is denied.

Entitlement to service connection for a left leg disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

